DETAILED ACTION
This is the Office action based on the 16157419 application filed October 11, 2018, and in response to applicant’s argument/remark filed on April 21, 2022.  Claims 1-3, 5-8 and 11-20 are currently pending and have been considered below.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations
 Claim 1 recites the terms “pre-treating” and “post-treating” with respect to a substrate.  Since the specification fails to define these terms, for the purpose of examining the term “pre-treating” is interpreted as prior to a treatment and the term “post-treating” is interpreted as after a treatment, wherein the treatment may be any process step that acts upon the substrate.
Claim 1 recites the terms “hydrogen” and “hydrogen-containing precursor”.   The specification fails to define these terms.  However, in paragraph 0048 the specification discloses “Exemplary precursors used in the pre-treatment may be or include hydrogen, a hydrocarbon, water vapor, an alcohol, hydrogen peroxide, or other materials that may include hydrogen as would be understood by the skilled artisan.  Exemplary oxygen-containing precursors may include molecular oxygen, ozone, nitrous oxide, nitric oxide, or other oxygen-containing materials.  Nitrogen gas may also be used, or a combination precursor having one or more of hydrogen, oxygen, and/or nitrogen may be utilized to remove particular residues” (emphasis added).  Since the term “hydrogen is used among molecular species, thus, for the purpose of examining the term “hydrogen” is interpreted as molecular hydrogen, i.e. H2, while the term “hydrogen-containing precursor” is interpreted as a species that contains at least one hydrogen atom, such as water.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the posttreating is performed free of hydrogen introduction into the processing chamber” (emphasis added) in the specification.  Although the specification teaches that “in some embodiments, the etching precursors may be hydrogen-free in some embodiments, and the etching method may not include hydrogen-containing precursors during the etching, although hydrogen-containing precursors may be used during either or both of the optional pre-treatment or post-treatment operations” in paragraph 0050, it does not teach the posttreating is performed free of hydrogen introduction into the processing chamber.  It is noted that the feature “may be used” has a different scope than “introduction into the processing chamber”.  It is further noted that a gas may be introduced into the process chamber in a manner that it is not used in a treatment, and that a gas may be used outside a processing chamber, such as in a loading station, a buffer chamber or a pre-heating chamber.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the processing region is maintained free of hydrogen introduction into the processing chamber while forming the plasma of the treatment precursor” (emphasis added) in the specification.  Although the specification teaches that “in some embodiments, the etching precursors may be hydrogen-free in some embodiments, and the etching method may not include hydrogen-containing precursors during the etching, although hydrogen-containing precursors may be used during either or both of the optional pre-treatment or post-treatment operations” in paragraph 0050, it does not teach the processing region is maintained free of hydrogen introduction into the processing chamber while forming the plasma of the treatment precursor.  It is noted that the feature “may be used during the… post-treatment” has a different scope than “introduction into the processing chamber”.  It is further noted that a gas may be introduced into the process chamber in a manner that it is not used in a treatment, and that a gas may be used outside a processing chamber, such as in a loading station, a buffer chamber, a pre-heating or a post treating chamber.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 11 and 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents” (emphasis added) in the specification.  Although the specification teaches that “in some embodiments, the etching precursors may be hydrogen-free in some embodiments, and the etching method may not include hydrogen-containing precursors during the etching, although hydrogen-containing precursors may be used during either or both of the optional pre-treatment or post-treatment operations” in paragraph 0050, it does not teach the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents.  It is noted that : --the claimed feature “free of hydrogen delivery” has a different scope than “etching precursor may be hydrogen-free” disclosed in the specification since a hydrogen may be delivered separate from an etching precursor.--the claimed feature “the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents” has a different scope than “hydrogen-containing precursors may be used” disclosed in the specification because of the additional limitations “delivery”, “during the flowing of the treatment plasma effluents” and “the processing region”.  It is noted that the specification only discloses hydrogen may be used and does not disclose anything about delivery hydrogen during the flowing of the treatment plasma effluents.  For example, the hydrogen may be delivered prior to the flowing of the treatment plasma effluents
Claims 2-3, 5-8, 12-16 and 18-20 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1, 11 and 17. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 5, 11-13 and 16-19 rejected 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elers (U.S. PGPub. No. 20100099264), hereinafter “Elers”:It is noted that this rejection is based on the embodiment described in paragraphs 0057-0060 of Elers --Claims 1, 2, 3: Elers teaches a method of etching a high-k material 240, such as hafnium oxide ([0029, 0041-0042]) on a wafer ([0021, 0039]) in a process chamber  ([0031-0032], Fig. 2-3), comprisingi) contacting the high-k material 240 with a reducing agent (step 110 in Fig. 1) to produce a reduced material 260 (Fig. 2B), wherein the reducing agent includes hydrogen and an inert gas, such as nitrogen ([0043-0044]), wherein the reducing agent is excited into a plasma by using a capacitive electrodes 312 in the chamber (Fig. 3) or by using a remote plasma generator in a remote region 370 then flows into the chamber (Fig. 3, [0043-0044]);ii) contacting the high-k material 240 with a reactive halide agent (step 120 in Fig. 1), wherein the reactive halide agent comprises the product of plasma activation of halide source material ([0058, 0064]),  wherein the halide source material may include a metal halide, such as WF6 ([0060]), that reacts with the reduced material 260 to form a vapor phase product ([0066]), thereby etching the reduced material 260 ([0052]);iii) repeating steps i) and ii) above a plurality of cycles (step 130 in Fig. 1, [0070]).        Elers further teaches that the halide source material is sparged using an inert gas, such as nitrogen ([0057-0058]).  Thus, the halide source material including nitrogen would form a plasma comprising a plasma effluent of nitrogen upon the plasma activation.         Alternately, although Elers does not specifically discloses the exact combination of WF6 as the metal halide and nitrogen as the inert gas, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use WF6 as the metal halide and nitrogen as the inert gas from the list of possible gases and hafnium oxide from the list of possible high-k dielectrics taught by Elers in the absence of an unexpected result.       It is noted that - Step i) in the first cycle is equivalent to the pre-treating, step ii) in the first cycle is equivalent to the etching and step ii) in the second cycle is equivalent to the post-treating as recited in claim 1. - The WF6, which has a density of 12.9 g/L, reads on the halogen-containing precursor comprising a transition metal recited in claim 1 and 2.- Elers does not disclose any introduction of hydrogen into the chamber in step ii)--Claim 5: Elers teaches that the plasma activation may be performed by in-situ electrodes or the plasma may be generated remotely by a remote plasma generator ([0058]), and that the halide source material may be thermally activated by using a heat lamp to etch the reduced material 260 ([0059]).  It is noted that Elers does not teach using any plasma during the thermally activated etching using the heat lamp. --Claims 11, 12, 17, 18, 19: Elers teaches that the plasma activation of the reducing agent may be performed in-situ or remotely by a remote plasma generator ([0043]).  One of skill ion the art would understand that a plasma generated remotely would be formed in a remote region and flows into the process chamber for the treatment.  Since the plasma taught by Elers is the same as described by Applicant, it is configured to remove a residue from the surface of the hafnium oxide, as taught by Applicant.  It is noted that for claim 11 and 17,  step ii) in the first cycle is equivalent to the pre-treating, step ii) in the second cycle is equivalent to the etching and step ii) in the third cycle is equivalent to the post-treating.  All of these steps include nitrogen plasma and no hydrogen.--Claim 13: Elers further teaches to terminate the plasma discharge after step i) before start flowing the reactive halide agent in step ii) ([0047-0052, 0072]).--Claim 16: It is noted that either step i) or step ii) in the second cycle is equivalent to the post-treating as recited in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-12 and 20 rejected under 35 U.S.C. 103 as obvious over Elers:It is noted that this rejection is based on the embodiments described in paragraphs 0043-0047 of Elers
--Claims 1, 2, 3: Elers teaches a method of etching a high-k material 240, such as hafnium oxide ([0029, 0041-0042]) on a wafer ([0021, 0039]) in a process chamber  ([0031-0032], Fig. 2-3), comprisingi) contacting the high-k material 240 with a reducing agent (step 110 in Fig. 1) to produce a reduced material 260 (Fig. 2B), wherein the reducing agent includes an inert gas, such as nitrogen ([0044]), wherein the reducing agent is excited into a plasma by using a capacitive electrodes 312 in the chamber (Fig. 3) or by using a remote plasma generator in a remote region 370 then flows into the chamber (Fig. 3, [0043-0044]);ii) contacting the high-k material 240 with a reactive halide agent (step 120 in Fig. 1), wherein the reactive halide agent comprises the product of plasma activation of halide source material ([0058, 0064]),  wherein the halide source material may include a metal halide, such as WF6 ([0060]), that reacts with the reduced material 260 to form a vapor phase product ([0066]), thereby etching the reduced material 260 ([0052]);iii) repeating steps i) and ii) above a plurality of cycles (step 130 in Fig. 1, [0070]).      Elers fails to teach that the reducing agent is free of hydrogen; however, in another embodiment, Elers teaches that the reducing agent may be boron halide without including any hydrogen ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include a reducing agent including boron halide without including any hydrogen in step i)    It is noted that step i)  and step ii) in the first cycle are equivalent to the pre-treating and the removing the hafnium oxide, respectively; step i) in the second cycle is equivalent to the post-treating as recited in claim 1, and that the WF6, which has a density of 12.9 g/L, reads on the halogen-containing precursor comprising a transition metal recited in claim 1 and 2.--Claim 5: Elers teaches that the plasma activation may be performed by in-situ electrodes or the plasma may be generated remotely by a remote plasma generator ([0058]), and that the halide source material may be thermally activated by using a heat lamp to etch the reduced material 260 ([0059]).  It is noted that Elers does not teach using any plasma during the thermally activated etching using the heat lamp. --Claims 11, 12: Elers teaches that the plasma activation of the reducing agent may be performed in-situ or remotely by a remote plasma generator ([0043]).  One of skill ion the art would understand that a plasma generated remotely would be formed in a remote region and flows into the process chamber for the treatment.  Since the plasma taught by Elers is the same as described by Applicant, it is configured to remove a residue from the surface of the hafnium oxide, as taught by Applicant.          Alternately, since Elers teaches that the halide in the boron halide may be Cl ([0056]), and in an embodiment teaches to use BCl3 ([0060]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use BCl3  as the boron halide in step i).  Since Elers teaches that the reactive halide in the etching may be BCl3, the plasma comprising BCl3 in step i) would be configured to remove a residue of the reduced hafnium oxide that remains from step ii) on the surface of the hafnium oxide.--Claims 6, 7, 8: Elers teaches the invention as above.  Elers further teaches and “(t)he degree to which the high-k material 240 is converted into the reduced material 260 depends on factors including the thickness of the high-k material, the identity of the high-k material, porosity of the high-k material, plasma pulsing parameters of the hydrogen plasma, plasma power, plasma pressure, exposure time to the reducing agent, and temperature” ([0048]) and “(t)hose skilled in the art will understand that the suitability of a volatilizing etchant will depend on factors known in the art, including, the identity of the reduced material, the identities of other materials present (e.g., high-k material 240, surface 220), the etching conditions (e.g., temperature, pressure, time, activation), and the like.  In some embodiments, a volatilizing etchant is activated, for example, by thermal activation, by plasma activation, and/or by photo activation.  In some embodiments, some volatilizing etchants will etch a particular reduced material 260 under particular conditions, while others will not” ([0053]).   Thus, the temperature and pressure are result-effective variables.          Although Elers is silent about a temperature or the pressure of the WF6 when etching a hafnium oxide film, in one embodiment Elers teaches that tantalum oxide may be etched by using WF6 at 250°C and 3 torr ([0076-0077]); therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the same temperature and pressure when etching hafnium oxide by using WF6.  It is noted that these read on the temperature and pressure ranges in claims 6-8 and 20

Claims 14, 15 and 20 rejected under 35 U.S.C. 103 as obvious over Elers as applied to claims 11 and 17 above, and further in view of Chen et al. (U.S. PGPub. No. 20050164511), hereinafter “Elers”:--Claims 14, 15, 20: Elers teaches the invention as above.  Elers further teaches that the reactive halide agent may comprise HBr, Cl2, HCl ([0056-0057]), but fails to teach that the etching is performed at a temperature greater than about 300°C.          However, Elers further teaches and “(t)he degree to which the high-k material 240 is converted into the reduced material 260 depends on factors including the thickness of the high-k material, the identity of the high-k material, porosity of the high-k material, plasma pulsing parameters of the hydrogen plasma, plasma power, plasma pressure, exposure time to the reducing agent, and temperature” ([0048]) and “(t)hose skilled in the art will understand that the suitability of a volatilizing etchant will depend on factors known in the art, including, the identity of the reduced material, the identities of other materials present (e.g., high-k material 240, surface 220), the etching conditions (e.g., temperature, pressure, time, activation), and the like.  In some embodiments, a volatilizing etchant is activated, for example, by thermal activation, by plasma activation, and/or by photo activation.  In some embodiments, some volatilizing etchants will etch a particular reduced material 260 under particular conditions, while others will not” ([0053]).   Thus, the temperature and pressure are result-effective variables.         Chen, also directed to a method of etching a hafnium oxide layer (abstract), by using a plasma comprising HBr, Cl2, HCl,…at a temperature 300-500°C ([0055]) and a pressure 1-1000 mTorr ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to performed the etching at 300-500°C and 1-1000 mTorr in the invention of Elers because Elers teaches that the temperature and pressure are result-effective variables, and Chen teaches that such process condition is effective for such etching.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the negative limitations “wherein the posttreating is performed free of hydrogen introduction into the processing chamber” recited in claim 1, “wherein the processing region is maintained free of hydrogen introduction into the processing chamber while forming the plasma of the treatment precursor” recited in claim 17, “wherein the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents” recited in claims 11 and 17 because  if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims, citing Inre Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See MPEP 2173.05(i), this argument is not persuasive.
     As explained above,  it is not the negative limitation, but the other features in the context of the negative limitation lacks support in the specification.  --Regarding Applicant’s argument that Elers fails to teach the feature “wherein the posttreating is performed free of hydrogen introduction into the processing chamber” because step i) of a second cycle is performed with hydrogen, this argument is not persuasive.  Since the specification fails to define these terms, for the purpose of examining the term “pre-treating” is interpreted as prior to a treatment and the term “post-treating” is interpreted as after a treatment, wherein the treatment may be any process step that acts upon the substrate (see Claim Interpretation).  Thus, in the rejection under 35.U.S.C. 102/103 above, step ii) in the second cycle is equivalent to the post-treating.  This step does not include any hydrogen, as explained above.     Similarly, for claim 11, step ii) in the first cycle is equivalent to the pre-treating, step ii) in the second cycle is equivalent to the etching and step ii) in the third cycle is equivalent to the post-treating.--Regarding Applicant’s argument that Elers teaches including hydrogen in the embodiment used in the rejection under 35.U.S.C. 103 above, this argument is not persuasive.  Elers clearly teaches to perform the etching without any hydrogen, as explained above.  Please see Claim Interpretations above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713